IN THE
                                 TENTH COURT OF APPEALS



                                          No. 10-12-00139-CV

                                  IN RE R. WAYNE JOHNSON


                                         Original Proceeding



                                  MEMORANDUM OPINION


        The petition for writ of mandamus is denied.1



                                                              REX D. DAVIS
                                                              Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed May 16, 2012
[OT06]


1 The petition lacks an appendix and a certified or sworn record, as required by Rules 52.3(k) and
52.7(a)(1). See TEX. R. APP. P. 52.3(k), 52.7(a)(1). It also lacks proof of service on the real parties in interest.
See id. 9.5, 52.2. To expedite our disposition of this proceeding, we implement Rule 2 and suspend these
rules in this proceeding only. Id. 2.